 


109 HR 4234 IH: Small Business Gulf Coast Revitalization Act of 2005
U.S. House of Representatives
2005-11-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4234 
IN THE HOUSE OF REPRESENTATIVES 
 
November 4, 2005 
Ms. Velázquez introduced the following bill; which was referred to the Committee on Small Business 
 
A BILL 
To provide for the relief, recovery, and expansion of small business concerns affected by Hurricane Katrina through technical assistance, access to capital, and expanded Federal contracting opportunities, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Small Business Gulf Coast Revitalization Act of 2005. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Definitions 
Title I—FINANCIAL ASSISTANCE FOR SMALL BUSINESS CONCERNS AFFECTED BY HURRICANE KATRINA 
Sec. 101. Grants to Hurricane Katrina-affected small businesses 
Sec. 102. Modifications to section 7(b) disaster loan program for Hurricane Katrina-affected small business concerns 
Sec. 103. Gulf hurricane 7(b) loan guarantee program 
Sec. 104. Gulf Region New Markets Venture Capital Company 
Sec. 105. Increased assistance under PRIME program 
Sec. 106. Guarantees for bank loans made to Hurricane Katrina-affected small business concerns receiving development company financing 
Title II—REQUIRING AND ENSURING SMALL BUSINESS USE IN LEADING DEVELOPMENT 
Sec. 201. Small business access to Federal prime contracts for hurricane relief and recovery 
Sec. 202. Preferences for Hurricane Katrina-affected small business concerns 
Sec. 203. Small business access to subcontracts for hurricane relief and recovery 
Sec. 204. Extension of certain program participations and certifications 
Sec. 205. Suspension of certain limitations on contract size 
Sec. 206. Federal contracts in Hurricane Katrina-affected areas begun prior to August 28, 2005 
Title III—ENTREPRENEURIAL ASSISTANCE FOR SMALL BUSINESSES AFFECTED BY KATRINA 
Sec. 301. Waiver of matching funds requirement for small business development centers and women’s business centers located in Hurricane Katrina-affected areas 
Sec. 302. Authorization of additional funding for assistance for Hurricane Katrina-affected businesses 
Sec. 303. Small business development center coordination 
Sec. 304. Gulf Coast Incubator Revitalization Program  
2.DefinitionsIn this Act: 
(1)The term Administrator means the Administrator of the Small Business Administration.  
(2)The term Hurricane Katrina-affected area means an area in a county or parish in Alabama, Louisiana, or Mississippi, that on or after August 28, 2005, has been designated by the Administrator as a disaster area by reason of Hurricane Katrina. 
(3)The term Hurricane Katrina-affected small business concern means a small business concern that, as of August 28, 2005, was located in a Hurricane Katrina-affected area. 
(4)The term small business concern has the same meaning as under section 3 of the Small Business Act (15 U.S.C. 632). 
(5)The term small business concern owned and controlled by women has the meaning given such term under section 3(n) of such Act (15 U.S.C. 632(n)). 
(6)The term small business development center has the same meaning as under section 21 of the Small Business Act (15 U.S.C. 648). 
(7)The term socially and economically disadvantaged small business concern has the same meaning given that term under section 8(a)(4) of such Act (15 U.S.C. 637(a)(4)) except that in addition to the requirements of that section, the concern shall be required to be certified by the Administrator or by the head of an appropriate Federal or State entity as a socially and economically disadvantaged small business concern. 
IFINANCIAL ASSISTANCE FOR SMALL BUSINESS CONCERNS AFFECTED BY HURRICANE KATRINA 
101.Grants to Hurricane Katrina-affected small businesses 
(a)AuthorityThe Administrator may make a grant of up to $100,000 to an eligible small business concern. 
(b)Eligible small business concernFor purposes of this section, an eligible small business concern is a small business concern that— 
(1)is a Hurricane Katrina-affected small business concern; and 
(2)submits to the Administrator a certification by the owner of such concern of intent to reestablish the concern in a Hurricane Katrina-affected area. 
(c)Priority for certain small business concernsIn making grants under this section, the Administrator shall give priority to an eligible small business concern that the Administrator determines is economically viable but unable to meet short-term financial obligations. 
(d)Authorization of appropriationsThere is authorized to be appropriated for grants under this section $500,000,000 to remain available until expended. 
102.Modifications to section 7(b) disaster loan program for Hurricane Katrina-affected small business concerns 
(a)Program modifications for all Hurricane Katrina-affected small business concernsIn the case of a Hurricane Katrina-affected small business concern, the Administrator shall apply section 7(b) of the Small Business Act (15 U.S.C. 636(b)) with the following modifications: 
(1)The Administrator may refinance the existing debt of such a business concern under such section. 
(2)The Administrator shall, for a period of 36 months, suspend the obligation of such a business concern to make a payment of principal or interest on loan under such section. 
(b)Reduction of interest rates for small business concerns unable to obtain credit elsewhereIn the case of a Hurricane Katrina-affected small business concern that the Administrator finds is not able to obtain credit elsewhere, the annual interest rate on a loan made or guaranteed under such section shall not exceed 3 percent. 
(c)Extension of terms for loans to small business concerns able to obtain credit elsewhereIn the case of a Hurricane Katrina-affected small business concern that the Administrator finds is able to obtain credit elsewhere the period for which a loan may be made or guaranteed under such section shall not exceed 15 years.  
103.Gulf hurricane 7(b) loan guarantee program 
(a)AuthorityThe Administrator may enter into an agreement with a preferred lender (as described in section 5(b)(7) of the Small Business Act (15 U.S.C. 634)) to participate on a deferred basis in a loan made by the preferred lender to a Hurricane Katrina-affected small business concern under section 7(b) of such Act (15 U.S.C. 636(b)) in accordance with this section. 
(b)Administration guaranteeThe Administration shall guarantee 100 percent of any loan covered by an agreement with a participating lender under subsection (a). 
(c)Guarantee feesWith respect to each loan guaranteed under this section (other than a loan that is repayable in one year of less), the Administrator shall pay to the preferred lender a guarantee fee of 2 percent of the deferred participation share of the total loan amount. 
(d)Annual feesWith respect to a loan guaranteed under this section, the Administrator shall pay to the preferred lender an annual fee of 0.5 percent per year of the outstanding balance of the deferred participation share of the loan. 
(e)ConditionsA loan under this section shall be made under the following conditions: 
(1)The borrower shall be made aware that the loan is for a Hurricane Katrina-affected small business concern; and 
(2)In the case of a loan made in cooperation with a bank or other lending institution, the lender shall submit to the Administrator documentation establishing that the borrower is a Hurricane Katrina-affected small business concern. 
(f)Sale of loans on secondary marketA loan guaranteed under this section may be sold on the secondary market under the terms and conditions of section 5 of the Small Business Act (15 U.S.C. 634). 
(g)Interest rate reduction 
(1)In generalThe Administrator shall reduce the interest rates of certain loans guaranteed under this section in accordance with this subsection. 
(2)Contracts with lendersIn carrying out paragraph (1), the Administrator shall enter into a contract with, and make payments to, a preferred lender to reduce during the term of such contract the interest rate paid by a Hurricane Katrina-affected small business concern on a loan made by such preferred lender and guaranteed under this section if the interest rate charged on such loan would otherwise exceed the interest rate charged by the Administrator on loans made under section 7(b) of the Small Business Act (15 U.S.C. 636(b)). 
(3)Payments to lendersIn return for a contract entered into by a preferred lender under paragraph (2), the Administrator shall make payments to the preferred lender in an amount equal to not more than 100 percent of the cost of reducing the annual rate of interest on such loan to a rate equal to the rate of interest charged by the Administrator on loans made under such section, except that such payments may not exceed the cost of reducing such rate by more than 4 percent. 
(4)Duration of contractsThe term of a contract entered into under this subsection to reduce the interest rate on a guaranteed loan may not exceed the outstanding term of such loan. 
(h)ReportNot later than 6 months after the date of enactment of this Act, and every 6 months thereafter until the date that is 18 months after the date of enactment of this Act, the Inspector General of the Small Business Administration shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report on loans made under this section, including verification that such loans have not been made to business concerns other than Hurricane Katrina-affected small business concerns. 
(i)TerminationThe authority to guarantee a new loan under this section shall terminate on the date that is three years after the date of the enactment of this Act. 
104.Gulf Region New Markets Venture Capital Company 
(a)Solicitation of applicationsThe Administrator shall solicit applications from companies that are eligible to apply to participate in the New Markets Venture Capital Program under section 354 of the Small Business Investment Act of 1958 (15 U.S.C. 689c) and shall select from among the applicants, a company as a new markets venture capital company (as that term is defined in section 351(5) of such Act (15 U.S.C. 689(5)) to be known as the Gulf Region New Markets Venture Capital Company. 
(b)QualificationThe company selected under subsection (a) shall have a primary objective of economic development in Hurricane Katrina-affected areas. 
(c)Authorization of appropriationsThere is authorized to be appropriated, to remain available until expended, the following sums: 
(1)Such subsidy budget authority as may be necessary to guarantee, under part B of title III of the Small Business Investment Act of 1958 (15 U.S.C. 689 et seq.), $50,000,000 of debentures issued by the Gulf Region New Markets Venture Capital Company, as established pursuant to this section. 
(2)$10,000,000 for grants to the Gulf Region New Markets Venture Capital Company under such part. 
105.Increased assistance under PRIME program 
(a)Increase in assistanceThe Administrator shall make grants under the microenterprise technical assistance and capacity building grant program under subtitle C of title I of the Riegle Community Development and Regulatory Improvement Act of 1994 (15 U.S.C. 6901 et seq.) to qualified organizations (as that term is defined in section 175 of such Act) that provide assistance to Hurricane Katrina-affected small business concerns. 
(b)Authorization of appropriationsThere is authorized to be appropriated $5,000,000 to carry out this section. 
106.Guarantees for bank loans made to Hurricane Katrina-affected small business concerns receiving development company financing 
(a)AuthorityThe Administrator may guarantee a portion not to exceed 75 percent of a loan made by a financial institution to a Hurricane Katrina-affected small business concern that receives financing through a development company under title V of the Small Business Investment Act of 1958 (15 U.S.C. 695 et seq.). 
(b)Terms of guaranteeA guarantee made under subsection (a) shall be made under the same terms and conditions as a guarantee under section 7(a) of the Small Business Act (15 U.S.C. 636(a)). 
(c)TerminationThe authority to guarantee a new loan under this section shall terminate on the date that is three years after the date of the enactment of this Act. 
IIREQUIRING AND ENSURING SMALL BUSINESS USE IN LEADING DEVELOPMENT 
201.Small business access to Federal prime contracts for hurricane relief and recovery 
(a)Small business contracting requirementNot less than 30 percent of the total value of all prime contracts awarded by Federal agencies for recovery or reconstruction activities related to Hurricane Katrina shall be awarded to small business concerns that, as of August 28, 2005, were located in the State of Alabama, Mississippi, or Louisiana. 
(b)Restricted competition for Hurricane Katrina-affected small business concernsA contracting officer of a Federal agency that awards a contract for recovery or reconstruction activities to be carried out in a Hurricane Katrina-affected area may award such contract on the basis of competition restricted to Hurricane Katrina-affected small business concerns if the contracting officer has a reasonable expectation that two or more Hurricane Katrina-affected small business concerns will submit offers and that the award can be made at a fair and reasonable price that offers best value to the United States. 
(c)Restricted competition for socially and economically disadvantaged small business concernsA contracting officer of a Federal agency that awards a contract for recovery or reconstruction activities to be carried out in a Hurricane Katrina-affected area may award such contract on the basis of competition restricted to socially and economically disadvantaged small business concerns if the contracting officer has a reasonable expectation that two or more socially and economically disadvantaged small business concerns will submit offers and that the award can be made at a fair and reasonable price that offers best value to the United States. 
(d)Reservation of certain small contracts for small business concerns 
(1)ReservationNotwithstanding section 15(j) of the Small Business Act (15 U.S.C. 644(j)), each Federal contract for recovery or reconstruction activities to be carried out in a Hurricane Katrina-affected area that has an anticipated value greater than $2,500 but not greater than $1,000,000 shall be reserved exclusively for Hurricane Katrina-affected small business concerns unless the contracting officer is unable to obtain offers with respect to such contract from two or more Hurricane Katrina-affected small business concerns that are competitive with market prices and with regard to the quality and delivery of the goods or services being purchased. 
(2)Consideration of offers In carrying out paragraph (1), a Federal contracting officer shall consider a responsive offer timely received from a Hurricane Katrina-affected small business concern. 
(3)No preclusion of certain other contract awardsNothing in paragraph (1) shall be construed as precluding an award of a contract with a value not greater than $1,000,000 under the authority of— 
(A)section 8(a) of such Act; 
(B)section 2323 of title 10, United States Code; 
(C)section 712 of the Business Opportunity Development Reform Act of 1988 (Public Law 100–656; 15 U.S.C. 644 note); or 
(D)section 7102 of the Federal Acquisition Streamlining Act of 1994. 
(e)Contracting plan requiredThe head of each Federal agency that awards a contract for recovery or reconstruction activities to be carried out in a Hurricane Katrina-affected area shall develop a contracting plan for such contracts awarded by that agency to maximize prime contracting opportunities for small business concerns. 
(f)Contracting databaseIf a Federal agency maintains a database of small business concerns for the purpose of entering into contracts for recovery or reconstruction activities to be carried out in Hurricane Katrina-affected areas, the head of that agency shall, not later than 30 days after the date on which a small business concern is registered in the database, with respect to such contracts— 
(1)notify the small business concern whether or not a contracting opportunity with the agency exists for the provision of goods or services of the kind provided by the small business concern; 
(2)identify whether or not the small business concern is eligible to bid on a contract for which notice has been provided under paragraph (1); and 
(3)if such a contracting opportunity exists, provide the small business concern with information about such opportunity. 
202.Preferences for Hurricane Katrina-affected small business concerns 
(a)Preference for Hurricane Katrina-affected small business concernsFor any Federal contract awarded for recovery or reconstruction activities to be carried out in a Hurricane Katrina-affected area, the Federal agency awarding the contract shall use— 
(1)in the case of contracts for activities other than construction activities, a price evaluation preference not in excess of 10 percent when evaluating an offer received from a Hurricane Katrina-affected small business concern; and  
(2)in the case of contracts for construction activities, a price evaluation preference not in excess of 5 percent when evaluating an offer received from such a small business concern. 
(b)Preference for experienced Hurricane Katrina-affected small business concernsIn the evaluation of any offer received for a Federal contract for recovery or reconstruction activities to be carried out in a Hurricane Katrina-affected area, the Federal agency evaluating the offers shall give a preference to Hurricane Katrina-affected small business concerns that have experience with the Federal agency as a prime contractor or a subcontractor under a prime contract with the agency.  
203.Small business access to subcontracts for hurricane relief and recovery 
(a)Small business subcontracting requirement 
(1)RequirementAs a condition of entering into a Federal prime contract for recovery or reconstruction activities related to Hurricane Katrina, a large business contractor shall agree to award subcontracts, the aggregate value of which shall not be less than 30 percent of the value of the contract, to small business concerns that, as of August 28, 2005, were located in the State of Alabama, Mississippi, or Louisiana. Upon completion of each contract under the preceding sentence, the Administrator shall determine whether or not the contractor complied with the small business award requirement. The determination of the Administrator shall be final. 
(2)Fines for noncompliance 
(A)FinesIf a contractor fails to comply with the requirement under paragraph (1), the contractor shall pay to the Administrator a fine in an amount not less than 1 percent of the value of the contract. The Administrator shall enforce payment under the preceding sentence. 
(B)Deposit of amountsThe Administrator shall deposit any amounts collected under subsection (A) into the Contract Assistance Technical Fund, established under paragraph (3). 
(3)Contract Assistance Technical Fund 
(A)EstablishmentThe Administrator shall establish in the Small Business Administration an account to be known as the Contract Assistance Technical Fund. 
(B)Use of fundsAmounts deposited in the account established under subparagraph (A) shall be available to the Administrator to provide technical assistance and contracting assistance to Hurricane Katrina-affected small business concerns. 
(b)Review of certain contract awards 
(1)Review requiredNot later than 60 days after the date of the enactment of this Act, the head of each Federal agency that enters into a contract for recovery or reconstruction activities to be carried out in a Hurricane Katrina-affected area with a business concern other than a small business concern using procedures other than competitive procedures shall conduct an review of any such contracts entered into by the agency. 
(2)Matters for reviewIn carrying out the review under paragraph (1), the head of the agency shall identify— 
(A)the total dollar value of all subcontracts of any such contracts awarded to small business concerns, small business concerns owned and controlled by women, and socially and economically disadvantaged small business concerns; and 
(B)any contract awarded to a business concern other than a small business concern that could have been awarded to a small business concern. 
(3)ReportsNot later than 90 days after completion of each review under paragraph (1), the head of the Federal agency involved shall submit a report of the review to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate. 
(c)Procedures for payment of small business subcontractors 
(1)Implementation of proceduresAs a condition of entering into a Federal contract for recovery or reconstruction activities to be carried out in a Hurricane Katrina-affected area, a prime contractor that is not a small business concern shall implement a procedure for paying a subcontractor that is a Hurricane Katrina-affected small business concern during the 7-day period beginning on the date on which the prime contractor receives an invoice from the subcontractor. 
(2)ApplicabilityWith respect to a Federal contract for recovery or reconstruction activities to be carried out in a Hurricane Katrina-affected area entered into before the date of the enactment of this Act, the condition under paragraph (1) shall apply beginning on the date that is 30 days after the date of the enactment of this Act. 
204.Extension of certain program participations and certifications 
(a)8(a) and HUBZone program participationIn the case of a Hurricane Katrina-affected small business concern that, as of August 28, 2005, was participating in the program under section 8(a) of the Small Business Act (15 U.S.C. 637(a)) or the HUBZone program under section 31 of such Act (15 U.S.C. 657a), the Administrator shall provide for the participation of such concern in such program until the date that is one year after the date on which such participation would otherwise terminate. 
(b)Social and economic disadvantage certificationIn the case of a Hurricane Katrina-affected small business concern that, as of August 28, 2005, was certified by the Administrator as a socially and economically disadvantaged small business concern, the Administrator shall provide for the certification of such concern as a socially and economically disadvantaged small business concern until the date that is one year after the date on which such certification would otherwise terminate. 
205.Suspension of certain limitations on contract sizeIn the case of a Hurricane Katrina-affected small business concern that, as of August 28, 2005, was participating in the program under section 8(a) of the Small Business Act (15 U.S.C. 637(a)), the Administrator shall waive the limitation under section 8(a)(1)(D)(i)(II) with respect to any Federal contract for recovery or reconstruction activities to be carried out in a Hurricane Katrina-affected area. 
206.Federal contracts in Hurricane Katrina-affected areas begun prior to August 28, 2005 
(a)Additional amounts for certain small business concernsIn the case of a small business concern that incurred any destruction or damage by reason of Hurricane Katrina that is directly related to the fulfillment of a Federal contract that was awarded before August 28, 2005, to provide goods or services in a Gulf-hurricane affected area the head of the Federal agency that entered into such contract shall pay such small business concern, in addition to the amount specified in the contract, such amounts as are required to pay for the damage or destruction. 
(b)Authorization of appropriationsThere is authorized to be appropriated $50,000,000 to carry out subsection (a). 
IIIENTREPRENEURIAL ASSISTANCE FOR SMALL BUSINESSES AFFECTED BY KATRINA 
301.Waiver of matching funds requirement for small business development centers and women’s business centers located in Hurricane Katrina-affected areasSmall business development centers under section 21 of the Small Business Act (15 U.S.C. 648) and Women’s Business Centers under section 29 of that Act (15 U.S.C. 656) that are located in a Hurricane Katrina-affected area, shall not be required to obtain matching non-Federal funds in accordance with in section 21(a)(4) of that Act (15 U.S.C. 648(a)(4)) or section 29(l)(4) of that Act (15 U.S.C. 656(l)(4)), respectively. 
302.Authorization of additional funding for assistance for Hurricane Katrina-affected businesses 
(a)CounselorsSmall business development centers, under section 21 of the Small Business Act (15 U.S.C. 648), throughout the United States are authorized to send counselors to centers located in a Hurricane Katrina-affected area. Salaries, travel expenses and lodging for such counselors shall be paid out of amounts authorized under this section. The Administrator of the Small Business Administration shall not prohibit centers that have willing counselors from sending those counselors to a Hurricane Katrina-affected area to provide services to centers in a Hurricane Katrina-affected area. 
(b)Certain ReimbursementsSmall business development centers that send counselors to a Hurricane Katrina-affected area may apply for reimbursement of costs related to temporary replacement of such counselors under the amounts authorized under this section. 
(c)Program grants for recovery assistanceGrants of not more than $500,000 shall be available for small business development centers, the Service Corps for Retired Executives, and Women’s Business Centers in Hurricane Katrina-affected areas to establish supplementary programs that will do at least one of the following: 
(1)Provide assistance to Hurricane Katrina-affected small business concerns in completing disaster loan paperwork and dealing with private financing issues for their businesses. The Administrator of the Small Business Administration shall work with grantees to ensure that loans are processed in a timely manner.  
(2)Assist Hurricane Katrina-affected small business concerns in Hurricane Katrina-affected areas to obtain Federal contracting opportunities, as outlined in section 303, and assist local small businesses to identify and hire employees. 
(3)Assist Hurricane Katrina-affected small business concerns in identifying and hiring potential employees. The grantee shall work to help and identify displaced workers to find employment with small business concerns. 
(d)Entrepreneurial Service CentersSmall Business Administration Entrepreneurial Assistance Centers that are located in Hurricane Katrina-affected areas, including grantees in Women’s Business Center and small business development center programs, as well as SCORE Centers authorized by section 8(b)(1) of the Small Business Act (15 U.S.C. 637 (b)(1)), shall be eligible to apply for grants up to $250,000 for purpose of dealing with increased demand for services.  
(e)Authorization of appropriationsThere are authorized to be appropriated $10,000,000 to carry out this section. 
303.Small business development center coordination 
(a)Contract award notificationThe head of each Federal agency that awards a contract for recovery or reconstruction activities to be carried out in a Hurricane Katrina-affected area shall provide, not later than 30 days before the award of such contract, information about such contract to the director of each small business development center located in the area for which the goods or services are to be provided under the contract. 
(b)Coordination of opportunitiesUpon receipt of the information about a contract provided under paragraph (1), the director of a small business development center shall— 
(1)make a reasonable effort to identify a small business concern located in the area served by the small business development center to perform the contract; and 
(2)upon such identification, notify the head of the Federal agency awarding the contract of such identification. 
(c)Provision of database assistanceThe director of a small business development center located in a Hurricane Katrina-affected area shall provide assistance for small business concerns located in the area served by that small business development center in registering in any database maintained by a Federal agency or by a prime contractor for the purpose of entering into contracts for recovery or reconstruction activities to be carried out in Hurricane Katrina-affected areas. 
304.Gulf Coast Incubator Revitalization Program 
(a)PurposeIt is the purpose of the Gulf Coast Incubator Revitalization Program— 
(1)to promote economic development in Hurricane Katrina-affected areas, particularly focussing on the creation of wealth and job opportunity in low-income demographic areas; 
(2)to develop a business incubation program with the mission of providing focused assistance to aid in the development of small businesses for those areas that were devastated by the effects of Hurricane Katrina; 
(3)to make grants to economic development organizations and other entities in Hurricane Katrina-affected areas, for the purpose of providing business incubation services to small businesses; and 
(4)to revitalize and reuse industrial sites for economic growth. 
(b)Grant program 
(1)In generalIn accordance with this subsection, the Administrator may make a 5-year grant to each of 10 eligible organizations to establish and operate a small business incubator program in Hurricane Katrina-affected areas. 
(2)ApplicationsTo be eligible to receive a grant under this subsection, an eligible organization shall submit an application to the Administrator at such time and in such form and manner as the Administrator may require. Each such application shall include the grantee’s plan for establishing and operating a small business incubator program. 
(3)Selection of granteesIn selecting the 10 grantees under this subsection, the Administrator shall evaluate and rank applicants in accordance with predetermined selection criteria that will be stated in terms of relevant importance of such criteria. The relative importance of the criteria shall be made publicly available and stated in each solicitation for applicants made by the Administrator. The criteria shall include the following: 
(A)The experience of the applicant in conducting business development. 
(B)The experience of the applicant in technology and manufacturing. 
(C)The extent to which the incubator will assist in the development of low-income, women, or minority business, or the revitalization of a Hurricane Katrina-affected area. 
(D)The extent to which the proposed site is in an area of high unemployment and will result in the reuse of a previously used industrial site. 
(E)The extent to which the applicant has a management team in place with experience in running a business incubator or relevant business development experience. 
(F)The extent to which the applicant’s plan will result in the economic development of low-income communities or high-unemployment areas and economic revitalization of devastated areas. 
(G)The ability of the applicant to successfully establish and operate a small business incubator program. 
(H)The ability of the applicant to enter into cooperative agreements with lending institutions to provide a streamlined process for business concerns utilizing the small business incubator program to obtain financial assistance, including loans under subsection (c). 
(I)The extent to which the applicant’s plan for establishing and operating a small business incubator program will do the following: 
(i)Enhance small business development. 
(ii)Meet the needs and goals of the community in which the incubator is to be located. 
(iii)Serve as a catalyst for further development. 
(iv)Involve the rehabilitation of a warehouse, factory, or building which has fallen into disrepair. 
(v)Assist in redeveloping a disadvantaged area. 
(vi)Target minority and women entrepreneurs. 
(vii)Focus on the development of manufacturing and technology. 
(viii)Retain or create jobs. 
(ix)Include assistance regarding marketing, financial management, human resources development, and access to capital (both debt and equity). 
(J)Level of devastation to local community due to Hurricane Katrina. 
(4)Grant requirementsEach grantee shall use the grant funds to establish a small business incubator program, which shall make the following assistance available (on a shared or unshared basis, as the grantee may determine) to businesses participating in such program: 
(A)Office space. 
(B)Office equipment, including computers, facsimile machines, photocopiers, access to telecommunications services (including broadband services), and manufacturing equipment. 
(C)Administrative and technical staff. 
(D)Training in the areas of marketing, financial management, human resources, and contracting. 
(E)Assistance in obtaining loans, including loans under subsection (c). 
(F)Assistance in locating investors and networking with local business organizations. 
(G)Individualized reviews of marketing, financial, and business plans, which shall occur monthly for such period as the Administrator may determine and quarterly thereafter. 
(H)Legal, accounting, and marketing services. 
(I)Mentoring program with established, successful, large businesses to last the duration of the business’ stay in the incubator. 
(5)Additional assistanceA grantee may use grant funds to provide child care services to participating business and any other assistance which is approved by the Administrator. 
(6)Additional program requirements 
(A)Participating businessesEach grantee shall select the businesses which will participate in the grantee’s small business incubation program. The grantee shall select businesses which are not yet well established or were established prior to August 28, 2005, and have been severely economically damaged and which have the potential to be self-sustaining. Each grantee shall require participating businesses to participate in the training described in paragraph (4)(D), to submit marketing, financial, and business plans and to participate in the review of such plans described in paragraph (4)(G). 
(B)Cooperative agreements with lendersEach grantee shall enter into a cooperative agreement with one or more lenders to provide a streamlined process by which participating businesses may obtain loans, including loans under subsection (c). 
(7)Eligible organizationsFor purposes of this section, the term eligible organization means any of the following that are located in a Hurricane Katrina-affected area: 
(A)An organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code. 
(B)A business league, chamber of commerce, or board of trade described in section 501(c)(6) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code. 
(C)A local development agency that is chartered, established, or otherwise sanctioned by a State or local government. 
(D)A small business development center. 
(E)A college or university. 
(F)A unit of State or local government. 
(9)Federal coordinationThe Administrator, in consultation with the Economic Development Administration and the Minority Business Development Agency— 
(A)shall undertake efforts to coordinate and enhance Federal programs that relate to small business incubation programs; and 
(B)shall invite State and local governments, lending institutions, and other appropriate public and private organizations to serve as intermediaries in outreach efforts related to small business incubation programs. 
(10)TerminationThe Administrator shall not make any new 5-year grants under this subsection after the end of the 180-day period beginning on the date that funds are first made available to carry out this subsection. 
(11)Reports 
(A)Initial reportOne year after the first grant is made under this subsection, the Administrator shall transmit to the Congress a preliminary report regarding the Gulf Coast Incubator Revitalization Program conducted under this section. 
(B)Final reportFour years after the first grant is made under this subsection, the Administrator shall transmit to the Congress a final report regarding the Gulf Coast Incubator Revitalization Program conducted under this section. Such report shall include any recommendations of the Administrator regarding ways to improve such program and the recommendation of the Administrator as to whether such program should be extended. 
(12)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection $25,000,000. 
(c)Loan program 
(1)In generalThe Administrator may make loans under section 7(a) of the Small Business Act (15 U.S.C. 636 (a)) to small business concerns participating in a small business incubation program described in subsection (b). 
(2)Loan terms 
(A)In generalExcept as provided in subparagraph (B), the rules which apply to loans under section 7(a) of the Small Business Act (15 U.S.C. 636(a)) shall apply with respect to loans made under this subsection. 
(B)Special rules for deferred participation loansIn the case of an agreement to participate on a deferred basis in any such loan— 
(i)such participation by the Administration shall be equal to 90 percent of the balance of the financing outstanding at the time of the disbursement of the loan;  
(ii)the Administrator shall collect (except in the case of a loan that is repayable in 1 year or less) a guarantee fee, which shall be payable by the participating lender and may be charged to the borrower as follows: 
(I)A guarantee fee equal to 0.5 percent of the deferred participation share of a total loan amount that is not more than $150,000. 
(II)A guarantee fee equal to 1.5 percent of the deferred participation share of a total loan amount that is more than $150,000, but not more than $700,000. 
(III)A guarantee fee equal to 2 percent of the deferred participation share of a total loan amount that is more than $700,000; 
(iii)the annual fee assessed and collected on any such loan shall not exceed an amount equal to 0.15 percent of the outstanding balance of the deferred participation share of the loan; 
(iv)the Administrator may make such loans without regard to the ability of a small business concern to obtain credit elsewhere; 
(v)the Administrator shall make such loans without regard to the availability of collateral to secure such loans; and 
(vi)the Administrator may charge interest on any such loan. Such charge may not exceed a rate of 4 percent per year. 
(3)RegulationsNot later than 120 days after the date of enactment of this Act, the Administrator shall issue interim final rules and guidelines to implement this subsection. 
(4)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this subsection. 
 
